DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 9, 2021 have been entered.
Claims 5, 8, and 18 have been amended.

           Response to Arguments
Applicant’s arguments filed on June 9, 2021 have been fully considered but are not all persuasive. 

1/ Applicant’s argument:
Claim 1 recites "responsive to receiving a request to subscribe to a topic from the HMI controller, subscribe the HMI controller to the topic, wherein the topic is organized under a domain, a type and a signal structure, the HMI controller is subscribed to the domain of the topic." (Emphasis added.) Applicant respectfully submits that none of the cited reference disclose the above feature. Therefore, claim 1 is in condition for allowance. 

Examiners’ response to the argument: 
		The examiners respectfully disagree, Thornburg teaches responsive to receiving a request to subscribe to a topic from the HMI controller, subscribe the HMI controller to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display)), wherein the topic is organized under a domain, a type and a signal structure, the HMI controller is subscribed to the domain of the topic (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. 

2/ Applicant’s argument:
Claim 8 has been amended to recite "the message is associated with at least one type of the topic: a persistent value type indicative of a value data associated with the message; a momentary update type indicative a change of status of the ECU; and a momentary event type indicative of an event of the ECU." The examiner has rightfully admitted Thornburg in view of Hood does not disclose the "value, update, or even" types of topic previously presented in claim 8, but alleged Vangelov paragraph [0038] discloses such a feature. Applicant respectfully Serial No. 16/684,849 Atty. Dkt. No. 84208216Reply to Office Action of March 12, 2021disagree. Vangelov recites "[t]he messages 208 may utilize a name/value pair model allowing for data elements of the messages 208 to be defined and referenced by vehicles 102 and the service delivery network 202 by name." (Vangelov, paragraph [0038]). However, Vangelov does not disclose the "value, update, or even" types of topic, let alone the features recited in claim 8 as currently amended.
 
Examiners’ response to the argument: 
		Based on the amendment, the examiners believe that Thornburg teaches the amended claim 8. Thornburg teaches wherein the message is associated with at least one type of the topic: a persistent value type indicative of a value data associated with the message (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. [0054]; (The art teaches identify raw data from an electronic control unit connected to one of the vehicle buses responsive to monitoring the one or more vehicle buses for 
	
3/ Applicant’s argument:
Claim 2 recites "responsive to receiving a second message in the second format sent from the HMI controller, identify the second message topic of the second message... convert the second message from the second format to the first format." Applicant respectfully submits that none of the cited reference discloses the above feature. In rejections to claim 1, the Examiner alleged Thornburg teaches "that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic." (Office Action, page 4, 3rd paragraph.) Without acquiescing to the Examiner's interpretation of Thornburg, Applicant submits that even if Thornburg discloses transforming a message from a first format to a second format, the reference does not disclose such a process is reversable. In other words, Thornburg does not disclose to "convert the second message from the second format to the first format" as recited in claim 2. Paragraphs [0023]-[0025] on which the Examiner relied to reject claim 2 merely discusses a diagnostic port 108 may be a diagnostic over Internet Protocol (DoIP) port 124 supporting TCP/IP payload. The paragraphs do not disclose reversing the raw data to information transformation. And the diagnostic port 108 is not the HMI controller recited in claim 2
Examiners’ response to the argument: 
The examiners respectfully disagree. Thornburg teaches wherein the gateway controller is further configured to: responsive to receiving a second message in the second format sent from the HMI controller, identify the second message topic of the second message, convert the second message from the second format to the first format, and end the second message to the second ECU in the first format (Parag. [0034-0037], Parag. [0042], Parag. [0048-0049], Parag. [0051], Parag. [0053] and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. Further, the art teaches that it should be noted that the information flows published to the topics may be two-way in addition to one-way. In an example, the response information may include information indicative of messages that may be published by subscribers (i.e., HMI) to the topic to which the information feed is published or to other topics (i.e., second topic).  These messages published by subscribers may be received by the ECG, and used to direct the ECG to send commands back over the vehicle buses. Accordingly, the ECG may provide a two-way, real-time transformation layer to allow the advances systems/cloud side to interact with the basic services of the vehicle (i.e., converting from second format to the first format))); publish the message to the second message topic (Parag. [0047]; (The art teaches that acting as a publisher, the ECG transforms the data into a topic)); identify a second ECU subscribed to the second message topic (Parag. [0003]; (The art teaches that the ECG subscribes at least a second ECU of the vehicle to the topic)). 

4/ Applicant’s argument:
Independent claim 18 has been amended to recite "process the message to identify a message topic associated with the message using MQ telemetry transport (MQTT) protocol." None of the cited references discloses the above feature. Therefore, claim 18 is in condition for allowance.



Examiners’ response to the argument: 
The amendment has been considered but is moot in view of the new grounds of rejection in view of Bikumala et al. (Pub. No. US 2020/0021669).




























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thornburg et al. (Pub. No. US 2018/0232959), hereinafter Thornburg, in view of Hood et al. (Patent No. US 8,782,249), hereinafter Hood.

Claim 1. 	Thornburg discloses a vehicle, comprising: 
a human-machine interface (HMI) controller configured to provide an in-vehicle HMI (Parag. [0018] and Fig. 8; (The art teaches that an enhanced central gateway, in an in-vehicle network, provides services in support of dynamic human-machine interface (HMI)));  
		an electronic control unit (ECU), configured to control a vehicle operation (Parag. [0021-0022]; (The art teaches that the vehicle includes a plurality of electronic control units (ECUs) configured to perform and manage various vehicle functions)); and 
		a gateway controller connected to the HMI controller and to the ECU via an in-vehicle network (Parag. [0018-0019]; (The art teaches that the enhanced central gateway (ECG) is configured to support existing gateway functionality, support higher-speed in-vehicle networks, provide for enhanced connectivity and enterprise functions, address cyber security, provide for ad-hoc general purpose computing within the vehicle, support an information architecture instead of a data architecture, and provides services in support of dynamic human-machine interface (HMI). The art also teaches that the enhanced central gateway is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network))), the gateway controller configured to 
		responsive to receiving a request to subscribe to a topic from the HMI controller, subscribe the HMI controller to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display)), 
		wherein the topic is organized under a domain, a type and a signal structure, the HMI controller is subscribed to the domain of the topic (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. [0054]; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display. The art teaches an electrical architecture of the vehicle may be separated into multiple domains, each working with its own level of data and information. A central network gateway (referred to herein as an enhanced central gateway or ECG), connects to all public vehicle networks and transforms raw data traversing the gateway into rich information. By using the ECG, the vehicle components within each domain may be developed and may operate without being constrained by the capabilities of components in other domains of the vehicle. The art teaches that ECUs’ examples are: a powertrain control module (PCM) 104-A may be configured to control engine and transmission components (i.e., topic domain); an antilock brake system (ABS) 104-B controller configured to control brake and traction control components (i.e., topic domain); an electric power-assisted steering (EPAS) 104-; 
		responsive to receiving a message in a first format sent from the ECU via the in-vehicle network, convert the message into a second format and process the message to identify a message topic associated with the message (Parag. [0018-0019], Parag. [0034-, 
publish the message to the message topic (Parag. [0003], Parag. [0034-0037], Parag. [0047] and Fig. 6; (The art teaches that the ECG identifies a topic that corresponds to the type of the raw data, and publishes the data in the indicated topic. Acting as a publisher, the ECG transforms the data into a topic)), and  
		responsive to the HMI controller is the subscriber to the message topic, send the message in the second format to the HMI controller (Parag. [0034-0037], Parag. [0042], Parag. [0053], and Fig. 8; (The art teaches that the topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, through which the publisher (ECG) sends messages and subscribers may receive messages. The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic. The ECG converts raw (e.g., simple) data from the basic systems into information flows)).  
Thornburg doesn’t explicitly disclose responsive to verifying the HMI controller is subscribed to the message topic, send the message in the second format to the HMI controller.
		However, Hood discloses responsive to verifying the subscriber to the message topic, send the message in the second format to the HMI controller (Col. 11 lines 4-27 and Col. 14 lines 23-39 (The art teaches the message is converted by the messaging system, and if the destination is a logical topic the message engine locates the subscribers to the topic and dispatch the message to the service interfaces associated with the subscribers (i.e., sending the message topic by identifying the subscriber to the topic, as consistent with the applicant’s definition))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thornburg to incorporate the teaching of Hood. This would be convenient to facilitate messaging capabilities via employing a message engine that normalizes messaging of various messaging protocols and formats (Col. 2 lines 46-52).
Claim 2. 	Thornburg in view of Hood discloses the vehicle of claim 1, 
Thornburg further discloses wherein the gateway controller is further configured to: 
		responsive to receiving a second message in the second format sent from the HMI controller, identify the second message topic of the second message, convert the second message from the second format to the first format, and end the second message to the second ECU in the first format (Parag. [0034-0037], Parag. [0042], Parag. [0048-0049], Parag. [0051], Parag. [0053] and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. Further, the art teaches that it should be noted that the information flows published to the topics may be two-way in addition to one-way. In an example, the response information may include information indicative of messages that may be published by subscribers (i.e., HMI) to the topic to which the information feed is published or to other topics (i.e., second topic).  These messages published by subscribers may be received by the ECG, and used to direct the ECG to send commands back over the vehicle buses. Accordingly, the ECG may provide a two-way, real-time transformation layer to allow the advances systems/cloud side to interact with the basic services of the vehicle (i.e., converting from second format to the first format))); 
publish the message to the second message topic (Parag. [0047]; (The art teaches that acting as a publisher, the ECG transforms the data into a topic)); 
		identify a second ECU subscribed to the second message topic (Parag. [0003]; (The art teaches that the ECG subscribes at least a second ECU of the vehicle to the topic)). 

Claim 3. 	Thornburg in view of Hood discloses the vehicle of claim 1,  
Thornburg further discloses wherein the HMI controller is further configured to: responsive to receiving the message from the gateway controller, output content of the message via a display (Parag. [0034-0037], Parag. [0042], Parag. [0048], Parag. [0051], Parag. [0053], and Fig. 8; (The art teaches that the publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The topics are available to subscribers .  

Claim 4. 	Thornburg in view of Hood discloses the vehicle of claim 1, 
		Thornburg further discloses wherein the HMI controller is further configured to: communicate with a mobile device via a wireless transceiver through a wireless link; and send the message to the mobile device via the wireless link (Parag. [0022] and Parag. [0032]; (The art teaches that the ECG is connected to the communications network through various communications channels. These may include through a mobile device paired (i.e., wireless connection) to and connected to the infotainment system, and/or via an embedded modem of the connectivity components. For instance, autonomous vehicles may include a further communication channel for autonomous vehicle data and commands. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)).  

Claim 5. 	Thornburg in view of Hood discloses the vehicle of claim 4, 
Thornburg further discloses wherein the HMI controller is further configured to: receive a subscription input originated from the mobile device via the wireless link (Parag. [0022], Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)).   

		Claim 8. 	Thornburg in view of Hood discloses the vehicle of claim 1,  
		Thornburg further discloses wherein the message is associated with at least one type of the topic: 
		a persistent value type indicative of a value data associated with the message (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. [0054]; (The art teaches identify raw data from an electronic control unit : 5Serial No. 16/684,849Atty. Dkt. No. 84208216 
		Reply to Office Action of March 12, 2021a momentary update type indicative a change of status of the ECU; and 
a momentary event type indicative of an event of the ECU.  

Claims 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thornburg et al. (Pub. No. US 2018/0232959), hereinafter Thornburg, in view of Hood et al. (Patent No. US 8,782,249), hereinafter Hood, and in view of Vangelov (Pub. No. US 2017/0262274).

Claim 6. 	Thornburg in view of Hood discloses the vehicle of claim 1, 
The combination doesn’t explicitly disclose wherein the HMI controller is further configured to: communicate with a remote server via a telematics control unit (TCU) through a cellular connection; and send the message to the remote server via the cellular connection. 
		However, Vangelov disclose wherein the HMI controller is further configured to: communicate with a remote server via a telematics control unit (TCU) through a cellular connection; and send the message to the remote server via the cellular connection (Parag. . 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vangelov. This would be convenient to updates that allow software changes on vehicle electronic control units (ECUs) without a dealership visit (Parag. [0003]).

Claim 7. 	Thornburg in view of Hood and Vangelov discloses the vehicle of claim 6, 
Thornburg in view of Hood doesn’t explicitly disclose wherein the HMI controller is further configured to receive a subscription input originated from the remote server via the cellular connection.   
		However, Vangelov discloses wherein the HMI controller is further configured to receive a subscription input originated from the remote server via the cellular connection (Parag. [0013], Parag. [0015], and Parag. [0027] Parag. [0042]; (The art teaches the publish/subscribe model utilizes topics, also known as logical channels, through which publishers send messages and subscribers may receive messages. The publisher may be a remote original equipment manufacturer server. The art teaches that the computing platform is also configured to communicate with mobile devices of the vehicle occupants (e.g., cellular phones))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thornburg in view of Hood to incorporate the teaching of Vangelov. This would be convenient to updates that allow software changes on vehicle electronic control units (ECUs) without a dealership visit (Parag. [0003]).

Claim 9. 	Thornburg in view of Hood discloses the vehicle of claim 8, 
		Thornburg further discloses responsive to the HMI controller subscribed to the topic, load the message from the gateway storage to send to the HMI controller (Parag. [0034-.
		the message is value based (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. [0054]; (The art teaches identify raw data from an electronic control unit connected to one of the vehicle buses responsive to monitoring the one or more vehicle buses for data flows; determining a data type of the raw data; accessing a database of the central gateway to identify availability, classification, and context information with which to augment the raw data; augment the raw data using the availability, classification, and context information to create topic information; and publish the topic information to a publish/subscribe topic hosted by the central gateway. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages.  In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. Further, the art teaches that the ECG may access a database to retrieve the decode method for the type of data (e.g., to allow recipients to unpack the raw data), criteria for identifying errors in the data (e.g., error codes), and data value boundaries of the raw data (e.g., minimum and maximum values). The ECG adds the classification information to the raw data (i.e., the applicant identifies in Parag. [0029] that the topic type may include a value type indicative of value data associated with the message from the vehicle service)));
Thornburg doesn’t explicitly disclose wherein the gateway controller is further programmed to: responsive to a message, retain the message in a gateway storage for a predefined period of time. 
		However, Vangelov discloses that the message is value based (Parag. [0038]; (The art teaches that the messages utilize a name/value pair model allowing for data elements of the messages to be defined and referenced by vehicles)); and wherein the gateway controller is further programmed to: responsive to a message, retain the message in a gateway storage for a predefined period of time (Parag. [0046-0047]; (The art teaches that due to their time-sensitive nature, messages posted to the time-sensitive update vehicle topic node may time out and be removed from the topic if they are not received by the vehicle within an amount of time. Updates, such as calendar updates, are posted to the non-time-sensitive vehicle topic node, and remain in the topic until received by the subscribed vehicle)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thornburg to incorporate the teaching of Vangelov. This would be convenient to updates that allow software changes on vehicle electronic control units (ECUs) without a dealership visit (Parag. [0003]).  

Claim 10. 	Thornburg in view of Hood and Vangelov discloses the vehicle of claim 9,  
Thornburg further discloses wherein the gateway controller is further programmed to: responsive to an update or event type message, send the message to the HMI controller without retaining the message in the gateway storage (Parag. [0034-0037], Parag. [0042], Parag. [0053], and Fig. 8; (The art teaches that the topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, through which the publisher (ECG) sends messages and subscribers may receive messages. The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic. The ECG converts raw (e.g., simple) data from the basic systems into information flows)).   

Claim 11. 	Thornburg in view of Hood and Vangelov discloses the vehicle of claim 10,  
		Thornburg further discloses wherein the gateway controller is further programmed to: responsive to receiving, from the HMI controller, a request for value of an update or event type topic which is not retained in the gateway storage, query the ECU about a current value of the topic requested (Parag. [0034-0037], Parag. [0042], Parag. [0050], Parag. [0053], and Fig. 8; (The art teaches that the ECG receives a data request from a cloud server. In response, the ECG requests the data (i.e., value) from a target ECU.  This request is performed over one or more vehicle buses of the vehicle connected to the ECG. The art teaches that the topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thornburg et al. (Pub. No. US 2018/0232959), hereinafter Thornburg, in view of Hood et al. (Patent No. US 8,782,249), hereinafter Hood, and in view of Bikumala et al. (Pub. No. US 2020/0021669), hereinafter Bikumala.

Claim 18. 	Thornburg a non-transitory computer-readable storage medium comprising instructions, when executed by processor of a vehicle (Parag. [0005]), make the vehicle to: 
responsive to receiving a request for subscribing to a topic from a human-machine interface (HMI) controller, subscribe the HMI controller to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display)), 
responsive to receiving a message in a first format published from an electronic control unit (ECU) via an in-vehicle network, convert the message into a second format and process the message to identify a message topic associated with the message (Parag. [0018-0019], Parag. [0034-0036], Parag. [0042], Parag. [0045], Parag. [0047], Parag. [0050], Parag. [0053], and Fig. 6; (The art teaches that the ECG is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network). The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic. The ECG converts raw (e.g., simple) data from the basic systems into information flows. The ECG identifies a topic that corresponds to the type of the raw data, and publishes the data in the indicated topic)),   
responsive to the topic the HMI controller subscribed to matches the message topic, send the message in the second format to the HMI controller (Parag. [0034-0037], Parag. [0042], Parag. [0053], and Fig. 8; (The art teaches that the topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, , and 
send the message in the second format to a mobile device via a wireless link (Parag. [0022], Parag. [0034-0037], Parag. [0042], Parag. [0053], and Fig. 8; (The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic. The ECG converts raw (e.g., simple) data from the basic systems into information flows. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)). 
Thornburg doesn’t explicitly disclose responsive to verifying the topic the HMI controller subscribed to matches the message topic, send the message in the second format to the HMI controller, and identifying message topic associated with the message using MQ telemetry transport (MQTT) protocol.
		However, Hood responsive to verifying the topic the HMI controller subscribed to matches the message topic, send the message in the second format to the HMI controller (Col. 11 lines 4-27 and Col. 14 lines 23-39 (The art teaches the message is converted by the messaging system, and if the destination is a logical topic the message engine locates the subscribers to the topic and dispatch the message to the service interfaces associated with the subscribers (i.e., sending the message topic by identifying the subscriber to the topic (i.e., matching the topic), as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thornburg to incorporate the teaching of Hood. This would be convenient to facilitate messaging capabilities via employing a message engine that normalizes messaging of various messaging protocols and formats (Col. 2 lines 46-52).
		Bikumala discloses identifying message topic associated with the message using MQ telemetry transport (MQTT) protocol (Parag. [0015-0016]; (The art teaches communicating data among mobile sensor devices using IoT gateway services. In this manner, sensor data, for example, from a vehicle, such as a truck, may be communicated using an IoT gateway service . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thornburg in view of Hood to incorporate the teaching of Bikumala. This would be convenient to improve techniques for communicating data in a multi-sensor IoT environment (Parag. [0002-0004]). 




















Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu et al. (US 2020/0177461) – Related art in the area of sending messages on a grouping basis, to improve efficiency of publishing an application message by a control device to massive network access devices (Parag. [0027], The MQTT subscribe packet is used to instruct the control device to determine that the subscription topic is subscribed to by the terminal, determine that the terminal is connected to the gateway, and record the identifier of the terminal in an entry corresponding to the identifier of the gateway in a gateway mapping table of the control device).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442